 1 McGREGOR W. SCOTT
   United States Attorney
 2 CHI SOO KIM
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Defendant
 6 United States Forest Service

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     CONSERVATION CONGRESS, a non-profit                 CASE NO. 2:18-CV-01694 JAM-DMC
11   organization,

12                                Plaintiff,             DEFENDANT’S REQUEST FOR PERMISSION
                                                         TO DISPENSE WITH THE REQUIREMENT OF
13                          v.                           FILING A STATEMENT OF UNDISPUTED
14   UNITED STATES FOREST SERVICE,                       FACTS AND [PROPOSED] ORDER

15                                Defendant.

16

17          Defendant United States Forest Service (“USFS”) respectfully submits its Request for

18 Permission to Dispense with the Requirement of Filing a Statement of Undisputed Facts as required

19 under Eastern District Local Rule 260(a) because this Court’s review of Plaintiff’s claims under the

20 Administrative Procedure Act (“APA”) is limited to the administrative record. “[R]equests to dispense

21 with the requirement of filing a statement of [undisputed] facts are routinely granted in this District”

22 because “[i]n APA cases, statements [of undisputed facts] are generally redundant because all relevant

23 facts are contained in the agency’s administrative record.” San Joaquin River Group. Auth. v. Nat’l

24 Marine Fisheries Serv., 819 F. Supp. 2d 1077, 1084 (E.D. Cal. 2011). Accordingly, Defendant requests

25 that the Court permit it to dispense with Local Rule 260(a)’s requirement of filing a Statement of

26 Undisputed Facts when filing its Cross-Motion for Summary Judgment.

27 / / /

28

     Conservation Congress v. United States Forest Service, No. 2:18-cv-01694 JAM-DMC                         1
     DEFENDANT’S REQUEST RE: STATEMENT OF UNDISPUTED FACTS AND [PROPOSED] ORDER
 1                                                        Respectfully submitted,

 2 Dated: December 11, 2018                               McGREGOR W. SCOTT
                                                          United States Attorney
 3

 4                                                          /s/ Chi Soo Kim
                                                          CHI SOO KIM
 5                                                        Assistant United States Attorney
 6

 7                                             ORDER

 8         IT IS SO ORDERED.

 9
     Dated: 12/11/2018                       /s/ John A. Mendez________________________
10
                                             JOHN A. MENDEZ
11                                           UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Conservation Congress v. United States Forest Service, No. 2:18-cv-01694 JAM-DMC        2
     DEFENDANT’S REQUEST RE: STATEMENT OF UNDISPUTED FACTS AND [PROPOSED] ORDER
